DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2020 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add a source of chlorine gas and a source of oxygen gas such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0118832 to Wood et al is presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oxygen gas source and the chlorine gas source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, 1st Paragraph New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claim 1 has been amended to include a chlorine gas source and an oxygen gas source, which was previously not disclosed in the parent nor in the instant Application's Specification. The structure of the chlorine gas source and the oxygen gas source lacks support also in the figures. It is merely the presence of an oxygen and a chlorine gas in the processing that is disclosed- not a source.
Although applicant may dispute the above findings, it is noted that the addition of these “source” structures is expressly taught in the teachings of Wood et al, which  teaches a gas panel that supplies both of these gases expressly. For this reason and for the purpose of examining based on the merits, the claims will be interpreted as positively reciting the oxygen gas source and a chlorine gas source.

Clarification and/or correction is requested.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2015/0118832 to Wood et al.
 In regards to Claim 1, Wood teaches a system to manufacture an electronic device Fig. 2, comprising: a source of chlorine gas; a source of oxygen gas (as described in the gas panel 258 which includes at least a chlorine gas and an oxygen gas, [0027]),  a processing chamber 200 having a stage 248 to position a wafer 100 comprising a first hard mask layer 402 on a feature layer 102 over a substrate, the first 
Moreover, it is noted that configuring the chamber to form openings using plasma and the temperature used is considered a functional limitation and that the limitations drawn to the hard mask are considered that of intended use as they are drawn to the limitations of the substrate. It is also noted that the limitation of having a different “configuration” also suggests that it is not a structural limitation of the apparatus but that of functionality and does not positively limit the apparatus of the claims.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Wood is substantially the same as the claimed apparatus, the apparatus of Wood would be capable of fulfilling the limitations 
In regards to Claim 2, Wood teaches the organic mask layer 402 comprises boron [0062], and wherein the processing chamber comprises an outlet 226, 228 to remove a second gas comprising the dopant, which is implicit as the pump system exhausts during processing [0024].  
In regards to Claim 3, Wood teaches a second hard mask layer 404 is deposited on the first hard mask layer 402 (see Fig. 4C), and wherein the chamber has a second configuration (see Fig. 4E-4G) to form an opening in the second hard mask layer but does not expressly teach that a second plasma at a second temperature lower than the first temperature is used to form the opening.
However, these limitations are considered processing limitations, as they are drawn to processing or functional steps of the apparatus and the article to be worked upon, and are also drawn to steps and method as the limitations of the configuration. It is also noted that the limitation of having a different “configuration” also suggests that it is not a structural limitation of the apparatus but that of functionality and does not positively limit the apparatus of the claims.
As it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate and the types of hard masks thereon and the function of the apparatus to etch this layer as a desired processing, including the temperature for processing, are not considered a positive limitation and the apparatus of Wood would be capable of processing said types of substrate and processing, based on user selection of the type of substrate processing and desired processing, there being no structural limitations in the claims to prevent this otherwise. It is also noted that the limitation of having a different “configuration” also suggests that it is not a structural limitation of the apparatus but that of functionality and does not positively limit the apparatus of the claims.
In regards to Claim 4, Wood teaches the first plasma comprises an oxygen element [0027], and wherein Wood suggests the processing chamber has a third configuration to adjust one or more parameters to control a profile of the opening, a critical diameter of the opening, or both, the one or more parameters comprising the first temperature, a gas flow rate, a bias power, a pressure, a source power, time, or any combination thereof [0026, 0058, generally taught. Fig. 4F-4G].  
However, it is considered that these limitations are still interpreted as functional limitations and that of intended use. It is also noted that the limitation of having a different “configuration” also suggests that it is not a structural limitation of the apparatus but that of functionality.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Wood is substantially the same as the claimed apparatus, the apparatus of Wood would be capable of fulfilling the limitations of the claim and thus be able to configure the chamber in a third manner in order to adjust one or more parameters to control a profile of the opening, a critical diameter of the opening, or both, the one or more parameters comprising the first temperature, a gas flow rate, a bias power, a pressure, a source power, time, or any combination thereof, there being no structural difference between the apparatus of Wood and that of the claim.
In regards to Claim 5, Wood does not expressly teach the processing chamber has a fourth configuration to form a passivation layer on a sidewall of the opening using the first plasma.  
However, it is considered that these limitations are still interpreted as functional limitations and that of intended use, in particular because it is an action being done on a substrate. It is also noted that the limitation of having a different “configuration” also suggests that it is not a structural limitation of the apparatus but that of functionality and does not positively limit the apparatus of the claims.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Wood is substantially the same as the claimed apparatus, the apparatus of Wood would be capable of fulfilling the limitations of the claim and thus be able to configure the chamber a fourth configuration to form a passivation layer on a sidewall of the opening using the first plasma, there being no structural difference between the apparatus of Wood and that of the claim.
In regards to Claim 6, Wood expressly teaches the feature layer 102 comprises one or more semiconductor layers [0007].
However, it is considered that these limitations are still interpreted as functional limitations and that of intended use, and in particular, the type of substrate to be acted upon.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Wood is substantially the same as the 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716        

/KARLA A MOORE/Primary Examiner, Art Unit 1716